Case 1:96-cr-00912-ERK Document 508 Filed 05/18/20 Page 1 of 4 PageID #: 3943



UNITED STATES DISTRICT COURT                                    NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

UNITED STATES,

                               Plaintiff,

               – against –                                    MEMORANDUM & ORDER

TED DAVIS,                                                           96-CR-912 (ERK)

                               Defendant.




KORMAN, J.:

                                            BACKGROUND

       I assume familiarity with the procedural history and factual background of this case.

Defendant Ted Davis seeks to have his sentence reduced under the First Step Act. DE No. 454. On

April 14, 2020, I denied this motion summarily and without oral argument because Davis had not

exhausted his administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A). Davis moved for

reconsideration and suggested that he had been denied the benefit of oral argument. I then agreed

to hear oral argument on his motion for reconsideration. On May 5, I heard approximately three

hours of oral argument, during which I indicated that I agreed with the United States Attorney that

the defendant failed to exhaust his administrative remedies—a precondition seeking obtaining

relief that he seeks. I see no need to repeat here each of those arguments. Nevertheless, I highlight

the U.S. Attorney’s most persuasive argument with respect to § 3582(c)(1)(A).

                                             ANALYSIS

       Under the First Step Act of 2018, “[t]he court may not modify a term of imprisonment once

it has been imposed except that – (1) in any case:

       (A) upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
                                                     1
Case 1:96-cr-00912-ERK Document 508 Filed 05/18/20 Page 2 of 4 PageID #: 3944



       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier[.]”

18 U.S.C. § 3582(c)(1)(A). Moreover, the very next subsection, 18 U.S.C. § 3582(d)(2)(C),

provides that BOP shall make available to prisoners upon demand, notice of:

       (i) a defendant’s ability to request a sentence reduction pursuant to subsection
       (c)(1)(A); (ii) the procedures and timelines for initiating and resolving requests
       described in clause (i); and (iii) the right to appeal a denial of a request described
       in clause (i) after all administrative rights to appeal within the Bureau of Prisons
       have been exhausted. (Emphasis added).

       Before proceeding to analyze the statute, it is useful to rehearse the applicable rules of

statutory construction. Whether a statute is plain or ambiguous “is determined by reference to the

language itself, the specific context in which that language is used, and the broader context of the

statute as a whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997). Moreover, it is a “cardinal

principle of statutory construction that courts must give effect, if possible, to every clause and

word of a statute.” Williams v. Taylor, 529 U.S. 362, 364 (2000). To the extent one provision, read

in isolation, may be ambiguous, the meaning of provision is “clarified by the remainder of the

statutory scheme . . . [when] only one of the permissible meanings produces a substantive effect

that is compatible with the rest of the law.” United States v. Cleveland Indians Baseball Co., 532

U.S. 200, 217–18 (2001) (quoting United Sav. Ass’n. of Tex. v. Timbers of Inwood Forest Assocs.,

Ltd., 484 U.S. 365, 371 (1988)). “Unquestionably the courts, in interpreting a statute, have some

‘scope for adopting a restricted rather than a literal or usual meaning of its words where acceptance

of that meaning would lead to absurd results . . . or would thwart the obvious purpose of the

statute.’” Comm’r v. Brown, 380 U.S. 563, 571 (1965).

       Against this backdrop, I turn to Davis’s argument that he was not required to exhaust his

administrative remedies before seeking judicial relief. Instead, he argues that, once he submitted

his request on September 6, 2019, to the warden of the facility in which he was housed, he could


                                                 2
Case 1:96-cr-00912-ERK Document 508 Filed 05/18/20 Page 3 of 4 PageID #: 3945



seek judicial relief after 30 days, notwithstanding that he neglected to exhaust his administrative

remedies once the warden denied his request on September 13. This argument is difficult to square

with each of the applicable canons of statutory construction outlined above, and particularly the

“cardinal principle of statutory construction that courts must give effect, if possible, to every clause

and word of a statute.” Williams, 529 U.S. at 364. As the U.S. Attorney persuasively argues,

Davis’s “reading of the provision renders superfluous the phrase ‘fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf.’”

DE No. 496 at 4. This essentially deletes 22 words from § 3582(c)(1)(A), and amends the provision

to permit a defendant to apply for relief in the district court “upon motion of the Director of the

Bureau of Prisons, or . . . the lapse of 30 days from the receipt of such a request [to bring a motion

on the inmate’s behalf] by the warden of the defendant’s facility, whichever is earlier[.]” Id.

       This reading of § 3582(c)(1)(A) “converts a statutory command that inmates ‘fully

exhaust[] all administrative rights to appeal’ into a waiting period that does not require inmates to

pursue any administrative appeal from a warden’s denial.” Id. at 10. Indeed, under this reading, an

inmate would never have a reason to exhaust his administrative remedies, since he could simply

make a motion in the district court after waiting for 30 days following his submission of his request

to the warden. While the defendant suggests that such a reading makes sense, because of

Congress’s intent to speed the process of obtaining a judicial forum, even that argument is hard to

reconcile with the language of the statute. Although the 30-day window speeds the process by

limiting the warden’s ability to delay a request by sitting on it, under Davis’s interpretation, there

would be no reason to require the defendant to wait for 30 days for the warden to act. On the

contrary, “[i]t seems odd that Congress would allow a defendant to short-circuit the Bureau of

Prison’s administrative procedures simply by waiting 30 days after filing his request, despite the

warden timely acting on that request.” United States v. Miller, 2020 WL 113349 at *2 (D. Idaho


                                                   3
Case 1:96-cr-00912-ERK Document 508 Filed 05/18/20 Page 4 of 4 PageID #: 3946



Jan. 8, 2020). This oddity calls to mind the canon of construction that “courts, in interpreting a

statute, have some ‘scope for adopting a restricted rather than a literal or usual meaning of its

words where acceptance of that meaning would lead to absurd results . . . or would thwart the

obvious purpose of the statute.’” Commissioner v. Brown, 380 U.S. 563, 571 (1965).

       Moreover, even if § 3582(c)(1)(A) were ambiguous when read in isolation, its meaning is

“clarified by the remainder of the statutory scheme.” Cleveland Indians Baseball Co., 532 U.S. at

217–18 (2001). Indeed, the very next subsection requires that BOP facilities provide notice to

inmates regarding “the right to appeal a denial of a request described in clause (i) after all

administrative rights to appeal within the Bureau of Prisons have been exhausted.” 18 U.S.C. §

3582(d)(2). This leaves no doubt that Congress did not intend to short-circuit the necessity for an

inmate to exhaust administrative remedies.

       I have only briefly addressed the issues of this case because of the extraordinarily lengthy

oral argument in which I stated my views fairly clearly. The only reason I reserved decision was

to consider whether I would be willing to say that, were it not for defendant’s failure to exhaust

his administrative remedies, I had the power, and would exercise it, to entertain the merits of

defendant’s motion. As Probation indicated in its memorandum of September 30, 2019, the

defendant’s motion for relief on the merits is indeed sympathetic. Nonetheless, I find the issue of

my authority to reach the merits of this motion problematic, and I decline to reach it.


                                         CONCLUSION

       The defendant’s motion for reconsideration is denied.


                                                             SO ORDERED.

                                                             Edward R. Korman
Brooklyn, New York                                           Edward R. Korman
May 18, 2020                                                 United States District Judge


                                                 4
